Citation Nr: 1532286	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-29 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for service connection for PTSD, and increased rating for hearing loss, respectively.

The Board notes that the Veteran's specific claim related to service connection for PTSD.  A United States Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a May 2014 VA examination, the examiner diagnosed the Veteran with an adjustment like disorder.  Accordingly, the Board has recharacterized the issue.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in the instant case, for the reasons set forth below. 

The Board notes that on his VA Form 9 Substantive Appeals from October 2012 and June 2014, the Veteran requested a Board hearing at a local office, but subsequently withdrew this request in a January 2015 statement.  However, in March 2015, the Veteran submitted a statement that he would like to be scheduled for a Board video hearing.  The Veteran therefore should be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at an appropriate RO.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




